No. 04-01-00030-CV
Ex parte Hoyt Duane Forester
From the 379th Judicial District Court, Bexar County, Texas
Trial Court No. 2000-CR-4249-A
Honorable Bert Richardson, Judge Presiding
PER CURIAM
Sitting:	Phil Hardberger, Chief Justice
		Alma L. López, Justice
		Paul W. Green, Justice
Delivered and Filed:	January 31, 2001
PETITION FOR WRIT OF HABEAS CORPUS DISMISSED FOR LACK OF JURISDICTION
	The petitioner, Michael Joseph Kearns, applied to this court for a writ of habeas corpus to
command the trial court to release Hoyt Duane Forester from custody. Kearns stated in his petition
that he filed a petition in the trial court and that the trial court referred the matter to the magistrate.
According to Kearns, the magistrate told him over the telephone that he had no jurisdiction to
entertain the petition.  The record, however, does not contain an order denying relief in a petition
filed in the trial court.  As a result, this court has no jurisdiction to act on the petition filed in this
cause because the record does not contain an appealable order.  The court of appeals has no original
habeas jurisdiction.  Tex. Code Crim. Proc. Ann. art. 11.05 (Vernon 1977) (courts of appeals not
included in list of courts given original habeas corpus jurisdiction); Ex parte Miller, 931 S.W.2d 724,
725 (Tex. App.-Austin 1996, no pet.).  Accordingly, Kearns's petition is dismissed for lack of
jurisdiction.
							Per Curiam
DO NO PUBLISH